Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 9, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-4, 8-15, 27 and 28 are currently pending. Claims 1, 8 and 11 have been amended by Applicants’ amendment filed 02-25-2022. No claims have been added or canceled by Applicants’ amendment filed 02-25-2022.

Applicant's election without traverse of Group I, claims 1-15 (claims 5-7, now canceled), directed to a method for tracking liquid solutions using mass spectrometry, and the election of Species as follows:
Species (A): wherein at least two of the one or more mixtures comprise different ratios of the first solution and the second solution (claim 6),
Species (B): wherein the first enzyme is incubated with the first substrate in the one or more mixtures (claim 10), and
 Species (C): electrospray ionization, liquid chromatography, nanostructure-initiator MS, etc. (claim 15), in the reply filed May 1, 2019 was previously acknowledged.

Claims 16-25 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 8-12 and 14 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was still deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1-4, 13, 15, 27 and 28 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed June 1, 2017, claims the benefit of US Provisional Patent Application No. 62/344,803, filed June 2, 2016; and US Provisional Patent Application No. 62/420,423, filed November 10, 2016.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed February 25, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: the term “first lanthanide” and “second lanthanide” in claim 1 is interpreted to refer to one or more lanthanide ions that are the same lanthanide ions (e.g., multiple Eu ions, multiple Ho ions, different concentrations of the same lanthanide, different isotopes of the same lanthanide ions such as 173Yb and 174Yb, etc.), and/or two or more different lanthanide ions (e.g., Eu ions and Ho ions), which are from the same and/or different first lanthanide-chelator complex and second lanthanide-chelator complex.
The term “barcode” is interpreted to refer to any lanthanide ion; lanthanide-chelator complex; lanthanide chelator complex comprising one or more molecules or moieties; any enzyme and/or any substrate (e.g., metals, biomolecules, DNA, RNA, peptides, aptamers, primers, etc.) that is capable of assisting in the identification of something.
The term “2,2',2''-(10-(2-((5-aminopentyl)amino)-2-oxoethyl)-1,4,7,10-tetraazacyclododecande-1,4,7-triyl)triacetic acid or derivatives thereof” is interpreted to refer to the structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
abbreviated DOTA-NH, and/or any DOTA derivative having any structure.
The term “the first lanthanide and the second lanthanide are different” as recited in claim 4 is interpreted to refer to lanthanide ions that are different in any way such as, different lanthanides, different lanthanide isotopes, different ratios of the same lanthanides that are present in a mixture of complexes, and/or different concentrations of the same lanthanide. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-4, 13, 15, 27 and 28 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the terms “first lanthanide ions” and “second lanthanide ions” in lines 23-24 because it is unclear as to the origin of the “lanthanide ions”, and how they are related to the first lanthanide, second lanthanide, first lanthanide-chelator complex and second lanthanide-chelator complex; such that it is unclear whether the terms refer to lanthanide ions chelated to the chelators; whether the terms refer to ions generated in the mass spectrum or identified by some other method; whether the terms refer to non-complexed lanthanides from step (a) that remain in the mixtures; and/or whether they are part of the reaction products formed in step (d) and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the relative abundance” in line 28. There is insufficient antecedent basis for the term “the relative abundance” in the claim because clam 1, lines 14-15 recite the term “different relative abundance”. 
Claim 1 is indefinite for the recitation of the term “the abundance” in line 32. There is insufficient antecedent basis for the term “the abundance” in the claim because clam 1, lines 14-15 recite the term “different relative abundance”. The Examiner suggests that Applicant amend claim 1, line 32 to recite, for example, “wherein the relative abundance of the first enzyme”.
Claim 1 is indefinite for the recitation of the term “the intensity” in lines 32-33. There is insufficient antecedent basis for the term “the intensity” in the claim. Moreover, it is unclear what “intensity” is being referred to; and whether the term refers to a fluorescent intensity of dye labels; whether the term refers to the peak intensities of the lanthanide ions generated in a mass spectrometer; whether the term refers to an amount of luminescence; whether the term refers to the strength of the binding between the lanthanide and the chelator; whether the term refers to the peak height in an HPLC; or whether the term refers to some other “intensity” and, thus, the metes and bounds of the claim cannot be determined.
	Claim 3 is indefinite for the recitation of the term “derivative thereof” because it is wholly unclear what compounds are considered to be derivatives of DOTA-NH; and whether the term refers to any molecule that can be synthesized from DOTA-NH; DOTA molecules comprising any reactive group that replaces the -NH; whether the term includes any substituted texatran or tetraaza ring; any macrocyclic lanthanide binder, etc. and, thus, the metes and bounds of the claim cannot be determined.
Claim 13 is indefinite for the recitation of the term “the volume” in line 1. There is insufficient antecedent basis for the term “the volume” in the claim. 
Claims 1, 2, 4, 15, 27 and 28 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 103
	Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 02-25-2022.

(1)	The rejection of claims 1-4, 13, 15, 27 and 28 is maintained under 35 U.S.C. 103 as being unpatentable over Gygi et al. (US Patent No. 28669116, issued March 11, 2014) in view of Selvin et al. (US Patent No. 5622821, issued April 22, 1997) as evidenced by Chien et al. (Analytical Chemistry, 1992, 64, 1046-1050); and Choudhary et al. (Thermo Electron, 2003, 1-4); and Nicolescu (Intech, 2017, 23-78).
Regarding claim 1 (in part), 4 (in part), 13, 15 and 27, Gygi et al. teach a method of detecting and quantifying proteins by mass spectrometric analysis using peptide internal standards and provides a highly sensitive way of detecting protein modifications, wherein individual ubiquitinated polypeptides identified can be used to generate molecular probes diagnostic of a cell state and/or can serve as targets that modulate one or more cellular processes (interpreted as an internal standard; and generating a mass spectrum, claims 1 and 27) (Abstract). Gygi et al. teach that ICAT reagent technology comprises isotope coded affinity tags (ICAT) that are chemically identical with the exception of eight deuterium or hydrogen atoms, such that proteins from two cell lysates (interpreted as a first solution and a second solution) can be labeled independently with one or the other ICAT reagent at cysteinyl residues (interpreted as a first barcoded solution and a second barcoded solution), such that after mixing and proteolysing the lysates (interpreted as mixing together the first barcoded solution and the second barcoded solution, and incubating to carry out an enzymatic reaction to generate reaction products), the ICAT-labeled peptides are isolated by affinity biotin molecule incorporated into each ICAT reagent, and the labeled peptides are analyzed by LC-MS/MS, wherein quantification is performed by determining the relative expression ratio related to the amount of each ICAT-labeled peptide pair in the sample (interpreted as determining the ratio of the first barcoded solution to the second barcoded solution formed in step c; and the relative abundance of the first enzyme and/or the first substrate), wherein the label is preferably a stable isotope (interpreted as a first solution; a second solution; mixing; first barcoded solution; second barcoded solution; incubating two or more mixtures to carry out an enzymatic reaction to form reaction products; generating a mass spectrum; identifying ions by MS; determining relative abundance; determinizing the ratio of the first and second labeled solution formed in step (c); and LC-MS, claims 1 and 15) (col 1, lines 65-67; and col 2, lines 1-10 and 38-39). Gygi et al. teach that suitable isotopes include, but are not limited to, isotopes of hydrogen, nitrogen, oxygen, carbon, or sulfur such as, 2H, 13C, 17O, 18O, and 34S, wherein pairs of peptide internal standards are provided comprising identical peptide portions, but distinguishable labels (interpreted as different labels, claim 1) (col 34, lines 49-54). Gygi et al. teach that the method comprises providing a mixture of different polypeptides and spiking the mixture with a known quantity of a peptide internal standard labeled with a mass-altering label, such that a chromatographic separation step is performed to isolate the labeled peptide internal standard and any target peptide present in the spiked mixture, which comprises the same amino acid sequence as the standard, wherein the method is used to determine the presence and/or quantity of one or more target polypeptides directly from one or more cell lysates, wherein proteins in cells (or cells of one or more subjects) comprises more than about 100,000 proteins in a cell (interpreted as mixing a first solution and a second solution; comprising an enzyme substrate and a label; two or more mixtures; and mixing a first barcoded solution and a second barcoded solution, claim 1) (col 3, lines 21-24, 31-33 and 50-53; and col 30, lines 61-64). Gygi et al. teach that the term “protein” means any protein including, but not limited to, peptides, enzymes, glycoproteins, hormones, receptors, antigens, antibodies, growth factors, etc. without limitation (interpreted as an enzyme and a substrate, claim 1) (col 8, lines 61-64). Gygi et al. teach that the term “expression profile” refers to measurement of a plurality of cellular constituents that indicate aspects of the biological state of a cell, wherein such measurements include abundances of proteins or modified forms thereof (interpreted as relative abundances, claim 1) (col 10, lines 45-49). Gygi et al. teach that ubiquitination is the most common of all post-translational modifications, wherein ubiquitin is a highly conserved 76 amino acid protein which is linked to a protein target after a cascade of transfer reactions (col 11, lines 52-55). Gygi et al. teach that ubiquinated polypeptides can be isolated by linking ubiquitin to an affinity tag, wherein an “affinity tag” refers to a molecule which facilitates the purification of a polypeptide (e.g., ubiquitin) to which it is attached (col 21, lines 61-65). Gygi et al. teach that the labeled amino acids and peptides are readily distinguished from unlabeled amino acids and peptides by their ion/mass pattern in the resulting mass spectrum (interpreted as identifying the mixtures by mass spectrum, claim 1) (col 12, lines 66-67; and col 13, lines 1-2). Gygi et al. teach that a proteome can be analyzed, wherein the proteome can be present in an intact cell, a lysate, a microsomal fraction, an organelle, a partially extracted lysate, biological fluid, and the like (interpreted as comprising an enzyme; and comprising a substrate, claim 1) (col 15, lines 34-36). Gygi et al. teach that the sample will have at least about 0.01 mg of protein, typically at a concentration in the range of about 0.1-10 mg/mL; and separation is performed by techniques such as high-pressure liquid chromatography (HPLC), reverse phase-high pressure liquid chromatography (RP-HPLC), capillary electrophoresis, and microcapillary liquid chromatography; and collected fractions were reduced in volume, and analyzed on a LCQ-DECA ion trap mass spectrometer (interpreted as encompassing 1 microliter or less, claim 13) (col 15, lines 58-61; col 16, lines 11-17; and col 36, lines 61-67); wherein an injection volume of 2 nanoliters for a 50 micrometer column is used for high-performance capillary electrophoresis (HPC) as evidenced by Chien et al. (pg. 1, col 1, first full paragraph, lines 8-9), and wherein injection volume for  wherein and LCQ DECA Ion Trap Mass Spectrometer, such that standard sample comprise 0.1, 0.2, 0.5, 1, 2, 5, 10 picograms/microliter with an internal standard of 10 picograms/microliter with MS/MS scans of temazepam and alprazolam spike in protein-precipitated bovine plasma at 0.2 picograms/microliter as evidenced by Choudhary et al. (pg. 1, col 1, last full paragraph; and pg. 2, col 2, first full paragraph, lines 1-5). Gygi et al. teach that a known amount of a labeled peptide internal standard corresponding to a target protein to be detected and/or quantitated is added to a sample such as a cell lysate such that about 10 femtomole is spiked into the sample, wherein the sample is contacted with a protease such as one or more proteases (interpreted as an enzyme) or appropriate chemical agent are added to the sample, and spiked sample incubated for a suitable period of time to allow for peptide digestion (interpreted as incubating two or more mixtures; enzymatic reaction; 1 mL or less; and generate reaction products, claims 1 and 13) (col 15, lines 64-67; and col 16, lines 1-5). Gygi et al. teach that multiple pathways can be evaluated at a time by combining mixtures of different pathway peptide internal standards (interpreted as mixing a first barcoded solution and a second barcoded solution; and two or more mixtures; mixing two or more solutions together; internal standard; and different labels, claims 1, 4 (in part) and 27) (col 17, lines 27-29). Gygi et al. teach that uniqueness of the fragmentation signature allows specific diagnosis to be obtained while testing for a plurality of different types of diseases, wherein the peptide internal standard mixture can include a peptide internal standard corresponding to a control target protein, such as constitutively expressed protein of known abundance; while a negative standard can also be provided; and that compounds that can be evaluated include, but are not limited to, drugs, toxins, proteins, peptides, amino acids, antigens, cells, cell nuclei, organelles, portions of cell membranes, viruses, receptors, modulators of receptors, enzymes, enzyme modulators, enzyme substrates, hormones, and nucleic acids (interpreted as solutions comprising enzymes; and solutions comprising enzyme substrates, claim 1) (col 18, lines 1-9 and 55-67). Gygi et al. teach that the labeled peptide internal standards according to the invention can be used to facilitate quantitative determination of the relative amounts of proteins in different samples (interpreted as a relative abundance of the first substrate) (col 15, lines 14-16). Gygi et al. teach a method for determining a relative abundance of ubiquitination in a plurality of ubiquitinated polypeptides in a biological sample (interpreted as a relative abundance of the first substrate) (col 65, lines 13-15). Gygi et al. teach a peptide analyzer comprising a graphical display that can display a report of abundances of ions (col 12, lines 15-17 and 26-27). Gygi et al. teach that the data system can be used to derive a spectrum graph in which relative intensity (i.e., reflecting the amount of protonation of the ion) is plotted against the mass to charge ratio (m/z ratio) of the ion or ion fragment (interpreted as relative abundance, claim 1) (col 26, lines 36-37), wherein it is known that signal peak intensity in a mass spectrum directly reflects ionic species abundance with the respective m/z ratio; and the percent intensity assigned to each signal relative to the base peak represents the relative percent abundance of each ion fragment as evidenced by Nicolescu (pg. 30, third full paragraph; and pg. 32, first full paragraph) (interpreted as linear correlation between abundance of first enzyme and/or substrate and intensity). Gygi et al. teach that the detector detects the signal strength of each ion (e.g., intensity), which is a reflection of the amount of protonation of the ion (interpreted as relative abundance linearly correlating to intensity of first lanthanide-chelator complex and second lanthanide-chelator complex, claim 1) (col 26, lines 12-14).
Gygi et al. do not specifically exemplify lanthanide-chelator complex or determining a ratio of first lanthanide ions to the second lanthanide ions (instant claim 1, in part); or lanthanides as recited in instant claim 2 (instant claim 2); or chelators as recited in instant claim 3 (instant claim 3); or lanthanide and chelator (instant claim 4, in part).
Regarding claims 1 (in part), 2, 3, and 4 (in part), Selvin et al. teach lanthanide chelates capable of intense luminescence, wherein the chelates comprise and lanthanide chelator covalently joined to a coumarin-like or quinolone-like sensitizer, such that exemplary sensitizers including 1- or 4-quinolones, 2- or 4-coumarins, or derivatives thereof including DTPA (interpreted as chelator), such that chelates can be coupled to a wide-variety of compounds to create specific labels, probes, diagnostic and/or therapeutic reagents, etc. (interpreted as a lanthanide; a chelator; and a first and second lanthanide-chelator complex, claim 1) (Abstract). Selvin et al. teach that luminescent markers find a wide variety of applications in science, medicine and engineering, such that these markers provide competitive replacements for radiolabels, chromogens, radiation-dense dyes, etc., wherein improvements in fluorometric instrumentation have increased attainable sensitivities and permitted quantitative analysis (col 1, lines 16-22). Selvin et al. teach that assays of biological samples for specific enzymatic activity are widely used in diagnostic medicine as we as in biological and medical research fields, wherein the product of an enzymatic reaction can be measured in solution, or measured after deposition onto a solid phase such as a membrane or polystyrene support (interpreted as an enzymatic assay; and encompassing determining relative amounts of enzyme, claim 1) (col 1, lines 25-28; and 38-40). Selvin et al. teach enzymatically converting a selected substrate by use of an enzyme into a chelator, which in the presence of a lanthanide metal ion forms a luminescent lanthanide metal chelate (col 2, lines 48-51). Selvin et al. teach in Figure 3, a comparison of the spectra of DNA labeled with either CY-5 or DTPA-cs124-Eu, wherein decreasing the concentration by 2 and 4 fold yielded the same results (interpreting 124Eu as a lanthanide; and DTPA-Eu as a lanthanide-chelator complex; determining the ratio of first and second lanthanide ions; and inherently encompassing a linear correlation between abundance of the first enzyme and the first substrate to the intensity of the lanthanide-chelator complex/lanthanide ions, claims 1 and 2) (col 3, lines 58-61; and Figure 3). Selvin et al. teach in Figure 1, the determination of xanthine oxidase using salicylaldehyde as a substrate (interpreted as an enzyme and enzyme substrate), as observed by measurement of luminescence of Tb:salicylic acid (SA):EDTA complex from the SA produced by the enzymatic reaction; and Figures 2a and 2b illustrate the determination of -galactosidase using salicyl -D-galactoside as a substrate, as observed by the measurement of the luminescence of Tb:salicylic acid:EDTA complex from the SA produced by the enzymatic reaction; and Figure 3 illustrates the production of Tb:DBDA (stoichiometry 1:1 and/or 1:2) complexes (interpreted as determining the ratio of a first barcoded solution to a second barcoded solution; and determining the ratio of first and second lanthanide ions) by the action of esterase on DBDA diacetate in the presence of Tb, as observed by the increase in Tb luminescence upon addition of PLE (interpreted as an enzyme; enzyme substrate; lanthanide; Tb(III); two or more mixtures; incubating; enzymatic reactions; two or more mixtures at different ratios; identifying; and determining the ratio of first lanthanide ions to the second lanthanide ions, claims 1 and 2) (col 4, lines 55-68; and col 5, lines 1-3). Selvin et al. teach that lanthanide chelates can be used as non-isotopic replacements for radioactive labels, as alternatives to conventional fluorescent dyes, and can be used in two-color imaging (interpreted as replacements for radiolabels of Gygi et al.) (col 4, lines 27-42). Selvin et al. teach that chelates have a number of important advantages including: (a) they are easy to synthesize and attach to macromolecules; (b) they are efficiently excited by a nitrogen laser; (c) some of them can sensitize both terbium and europium; (d) the lanthanide luminescence from the chelates are extremely intense when excited at 337 nm; (e) they are chemically stable; (f) they can be used in automated synthesizers; (g) they are extremely good resonance energy transfer donors with little spectral or temporal overlap between the sensitizer’s emission and the lanthanide emission; and (h) they are useful as radiation-hardened fluorophores in X-ray microscopy (col 4, lines 47-58). Selvin et al. teach that chelators include EDTA, DTPA, DOTA, NTA, HDTA, etc., as well as, analogs such as DTPP, EDTP, HDTP, NTP, etc. (interpreted as DOTA, claims 3 and 28) (col 6, lines 47-49).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of the intense luminescence of lanthanide chelates as exemplified by Selvin et al., it would have been prima facie obvious before the effective filing date of the claimed invention to substitute the isotopic labels useful in the method of labeling molecules present in cells or cell as disclosed by Gygi et al. for the lanthanide-chelates useful for coupling to a wide variety of compounds as disclosed by Selvin et al. with a reasonable expectation of success in producing chemically stable lanthanide chelates having intense luminescence; in attaching lanthanide chelates to macromolecules including target molecules of interest in cells or cell lysates including enzymes and enzyme substrates; in producing labeled molecules that can be detected, reacted, isolated and/or analyzed by mass spectrometry; in generating highly luminescent internal standards as non-isotopic replacements for radiolabels; and/or for selectively binding reactants of interest for the quantitative analysis of reaction products including products of peptide digestion. One of ordinary skill in the art would have a reasonable expectation of success because Gygi et al. teach that quantifying proteins by MS analysis using peptide internal standards such as stable isotopic labels is a highly sensitive way of detecting protein modifications; while Selvin et al. teach that luminescent markers such as chelate-lanthanide complexes provide competitive replacements for radiolabels, provide a variety of advantages (e.g., are easy to synthesize, chemically stable, etc.), and/or chelates can be coupled to a wide variety of compounds to create specific labels, probes, diagnostic and/or therapeutic reagents, etc. 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed February 25, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) The Examiner appears to be mixing ICAT technology discussed in Gygi, which provides the relative quantification of proteins (not ubiquitination in a plurality of polypeptides), with Gygi’s disclosure on using peptides as internal standards to achieve accurate quantification (Applicant Remarks, pg. 8, first full paragraph); and (b) Gygi and Selvin do not teach “wherein the abundance of the first enzyme and the first substrate linearly correlates to the intensity of the first lanthanide-chelator complex and the second lanthanide-chelator complex, respectively” (Applicant Remarks, pg. 8, first full paragraph).
Regarding (a), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain". A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. (underline added) See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Applicant’s assertion that the Examiner appears to be mixing ICAT technology discussed in Gygi, which provides the relative quantification of proteins (not ubiquitination in a plurality of polypeptides), with Gygi’s disclosure on using peptides as internal standards to achieve accurate quantification, is not found persuasive. As an initial matter, the Examiner notes that ubiquitin is a protein, and that Gygi et al. teach the detection or quantification of a protein modification such as ubiquitination using isotope-coded affinity tag such as an ICAT label or pair of ICAT labels (See; col 11, lines 52-55; col 34, lines 59-67; and col 35, line 1). Additionally, Gygi et al. teach: 
that quantifying proteins by MS analysis using peptide internal standards such as stable isotopic labels is a highly sensitive way of detecting protein modifications;

the ICAT-labeled peptides are isolated, and the labeled peptides are analyzed by LC-MS/MS, wherein quantification is performed by determining the relative expression ratio related to the amount of each ICAT-labeled peptide pair in the sample (interpreted as determining the relative abundance of a first enzyme and/or a first substrate);

the data system can be used to derive a spectrum graph in which relative intensity (i.e., reflecting the amount of protonation of the ion) is plotted against the mass to charge ratio (m/z ratio) of the ion or ion fragment (interpreted as the relative abundance);

quantification is performed by determining the relative expression ratio relating to the amount of each ICAT-labeled peptide pair in the sample, wherein the term “expression profile” refers to measurement of a plurality of cellular constituents that indicate aspects of the biological state of a cell including abundances of proteins or modified forms thereof (interpreted as relative abundances (interpreted as a relative abundance of the first substrate);

the method comprises providing a mixture of different polypeptides and spiking the mixture with a known quantity of a peptide internal standard labeled with a mass-altering label, wherein the method is used to determine the presence and/or quantity of one or more target polypeptides directly from one or more cell lysates including about 100,000 proteins in a cell (interpreted as mixing a first solution and a second solution; comprising an enzyme substrate and a label; two or more mixtures; and mixing a first barcoded solution and a second barcoded solution; relative abundance of the first enzyme and/or the first substrate; and used as internal standards); and

that the labeled peptide internal standards according to the invention can be used to facilitate quantitative determination of the relative amounts of proteins in different samples (interpreted as determining the relative abundance of the first substrate and/or the first enzyme; and encompassing linear correlation).

Selvin et al. teach: 
measuring enzymatic activity and enzymatic reactions in solution by enzymatically converting a selected substrate, by use of an enzyme, into a chelator including a lanthanide metal chelate (interpreted as relative abundance of a first enzyme and/or a first substrate); 

luminescent markers such as chelate-lanthanide complexes provide competitive replacements for radiolabels, provide a variety of advantages, and/or chelates can be coupled to a wide variety of compounds to create specific labels, probes, diagnostic and/or therapeutic reagents, etc.; 

lanthanide chelates can be used as non-isotopic replacements for radioactive labels (interpreted as replacing radiolabels of Gygi et al. with the lanthanide chelates of Selvin et al.) because chelates have a number of important advantages including: 
	(1)	they are easy to synthesize and attach to macromolecules; 
	(2)	they are efficiently excited by a nitrogen laser; 
	(3)	some of them can sensitize both terbium and europium; 
	(4)	the lanthanide luminescence from the chelates are extremely intense when excited at 337 nm; 
	(5)	they are chemically stable; 
	(6)	they can be used in automated synthesizers; 
	(7)	they are extremely good resonance energy transfer donors with little spectral or temporal overlap between the sensitizer’s emission and the lanthanide emission; 
	(8)	they are useful as radiation-hardened fluorophores in X-ray microscopy, wherein chelators include EDTA, DTPA, DOTA, NTA, HDTA, etc., as well as, analogs such as DTPP, EDTP, HDTP, NTP, etc. (interpreted as DOTA chelator); and
	(9)	chelates form high affinity complexes with lanthanides, such that chelates can be coupled to a wide variety of compounds to create specific labels, probes, diagnostic and/or therapeutic reagents.

Gygi et al. clearly teach ICAT labels in the determination of abundances of proteins or modified forms thereof including ubiquitinated proteins. Thus, the combined references of Gygi et al. and Selvin et al. teach all of the limitations of the claims.
	Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of Gygi et al. and Selvin et al. Moreover, please see the 35 USC 112(b) rejection regarding the term “intensity”, and that it is unclear what lanthanide-chelator complex “intensity” is being referred to. As noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Furthermore, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). Moreover, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Applicant’s assertion that Gygi and Selvin do not teach “wherein the abundance of the first enzyme and the first substrate linearly correlates to the intensity of the first lanthanide-chelator complex and the second lanthanide-chelator complex, respectively”, is not found persuasive. Consistent with MPEP 2112.01(II), wherein products of identical chemical composition cannot have mutually exclusive properties, it is noted that the combined references of Gygi et al. and Selvin et al. teach identical solutions, mixtures, enzymes, substrates, chelators, lanthanides, lanthanide-chelator complexes and mass spectrographic analysis as encompassed by instant claim 1. Moreover, Gygi et al. teach: 
that the detector detects the signal strength of each ion (e.g., intensity), which is a reflection of the amount of protonation of the ion; 

that the data system can be used to derive a spectrum graph in which relative intensity (i.e., reflecting the amount of protonation of the ion) is plotted against the mass to charge ratio (m/z ratio) of the ion or ion fragment; and 

that the labeled peptide internal standards according to the invention can be used to facilitate quantitative determination of the relative amounts of proteins in different samples, wherein it is known that signal peak intensity in a mass spectrum directly reflects ionic species abundance with the respective m/z ratio; and the percent intensity assigned to each signal relative to the base peak represents the relative percent abundance of each ion fragment as evidenced by Nicolescu (interpreted as inherently encompassing a linear correlation between abundance of the first enzyme and the first substrate to the intensity of the lanthanide-chelator complex/lanthanide ions). 

Selvin et al. teach in Figure 3, that a comparison of the spectra of DNA labeled with either CY-5 or DTPA-cs124-Eu, wherein decreasing the concentration by 2 and 4 fold yielded the same results (interpreted as inherently encompassing a linear correlation between abundance of the first enzyme and the first substrate to the intensity of the lanthanide-chelator complex/lanthanide ions). 

Thus, the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, such that a prima facie case of either anticipation or obviousness has been established. Moreover, as indicated in In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594), the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed
Thus, the combined references of Gygi et al. and Selvin et al. teach all of the limitations of the claims.



(2)	The rejection of claims 1-4, 13, 15, 27 and 28 is maintained under 35 U.S.C. 103 as being unpatentable over McKeown et al. (US Patent Application Publication No. 20050123911, published June 9, 2005) in view of Tenorio-Daussat et al. (Microchemical Journal, epub August 2014, 118, 238-241; of record) as evidenced by Chien et al. (Analytical Chemistry, 1992, 64, 1046-1050); and Choudhary et al. (Thermo Electron, 2003, 1-4); and Gregorius et al. (Rapid Communications in Mass Spectrometry, 2010, 24, 3279-3289). 
Regarding claim 1 (in part), 4 (in part), 15 and 27, McKeown et al. teach a method of analyzing the cleavage of a polymer wherein the polymer is differentially labeled with an isotope and the cleavage fragments of the polymer are analyzed by mass spectrometry, wherein the method is useful for analyzing the cleavage of proteins (interpreted as encompassing enzymes and substrates) and, more particularly, for determining substrate specificity for enzymes such as proteases (interpreting MS samples to comprise as a mixture of a first solution comprising an enzyme, and a second solution comprising a substrate; different labels; enzymatic reaction; and mass spectrometry, claim 1) (Abstract). McKeown et al. teach that chemical labels are widely used in chemical analysis, wherein among the types of molecules used are radioactive atoms, fluorescent reagents, luminescent reagents, metal-containing compounds, electron absorbing substances and light absorbing compounds, wherein chemical labels have been used in methods to identify the substrates of enzymes and their cleavage sites (interpreted as enzymatic reactions; and encompassing generating reaction products by action of an enzyme on a substrate, claim 1) (paragraph [0002], lines 1-11). McKeown et al. teach a method of analyzing cleavage of a polymer comprising; (a) providing a sample of said polymer, a portion of said polymer molecules having been labeled at a position on one side of a potential cleavage site with a first isotopic label, and portion of said polymer being labeled on the opposite side of the potential cleavage site with a second isotopic label; (b) incubating the sample under conditions suitable for cleavage at said potential cleavage site; and (c) analyzing the masses of any cleave fragments by mass spectrometry and, thereby, determining whether and/or where cleavage has taken place, wherein the sample can be incubated with an enzyme under conditions suitable for the cleavage of a substrate (interpreted as mass spectrometry; and generating enzymatic reaction products, claim 1) (paragraphs [0006]-[009]; and [0014]; and pg. 21, col 1, claim 1). McKeown et al. teach that the methods of the invention can be used in screening methods to identify new substrates for enzymes, in positional peptide scanning libraries, in in vitro/ex-vivo/in vitro peptide tracking, in assaying methods, for oligonucleotide or peptide sequencing, or in the measurement of differential protein expression (corresponding to tracking) (paragraph [0038]). McKeown et al. teach that the term “polymer” refers to any molecule made up of discrete “components”, wherein a suitable polymer can be, for example, a biological polymer such as a peptide, polypeptide, protein, polynucleotide (e.g., DNA, RNA, etc.), lipid, or carbohydrate (interpreted as an enzyme and a substrate for an enzyme, claim 1) (paragraph [0041]). McKeown et al. teach that a sample can comprise a mixture of polymer molecules which are unlabeled, a mixture of polymer molecules having only the first isotopic label, polymer molecules that have only the second isotopic label, and polymer molecules which have both isotopic labels (interpreted two or more mixtures of a first barcoded solution and a second barcoded solution); and that samples can comprise a mixture of polymer molecules which are unlabeled and polymer molecules that have both isotopic labels, or a mixture of polymer molecules which have any combination of unlabeled, singly labeled, or double-labelled polymer molecules as long as the sample comprises both the first and second isotopic label (interpreted as a first enzyme; first substrate; first barcoded solution; a second barcoded solution; mixing; and two or more mixtures, claim 1) (paragraph [0044]). McKeown et al. teach that differentially isotopically labeled polymers can be used in the method including truncated permutations can be simultaneously synthesized producing a mixture of differentially isotopically labeled sequences (interpreted as a mixture of a first barcoded solution, a second barcoded solution), wherein the differentially labeled polymers can be used in tracking experiments by analysis using mass spectrometry (interpreted as a mixture of a first barcoded solution and a second barcoded solution; two or more mixtures; and different labels, claims 1 and 4 (in part)) (paragraphs [0094]; and [0096]). McKeown et al. teach that a mass change caused by the presence of the first isotopic label (interpreted as a first solution) compared with the mass in the presence of the normal element at that position (interpreted as a second solution) is different to the mass change caused by the presence of the second isotopic label (interpreted as a another solution) compared with the mass in the presence of the normal element at that position (interpreted as another solution; second solution; two or more mixtures; and determining ratio of mixtures, claim 1) (paragraph [0009]). McKeown et al. teach that suitable methods of mass spectrometry include matrix-assisted laser desorption ionization mass spectrometry, direct laser-desorption ionization mass spectrometry, electrospray ionization mass spectrometry, secondary neutral mass spectrometry, secondary ion mass spectrometry, and Micromass LCT System orthogonal accelerating Time-of-Flight (oa-TOF MS) in positive ion electrospray mode (ESI) (interpreted as ESI-MS, chemical ionization MS, matrix-assisted desorption/ionization MS, claim 15) (paragraphs [0061]; and [0116]). McKeown et al. teach that the substrates can be prepared as single compounds or large libraries such that the individual or mixed substrates can be incubated with one or more enzymes, such that the resulting fragments can be analyzed by mass spectrometry and the cleaved substrates identified; and that if the structure of the polymer used in a method of the present invention is unknown such as in split-pool synthesis, the polymer or its cleaved fragments can be subsequently or simultaneously sequenced by established methods (interpreted as two or more mixtures, claim 1) (paragraphs [0079], lines 7-12; and [0101]). McKeown et al. teach that the substrate was incubated with trypsin and mass spectrum analysis performed directly on the incubation mixture (interpreted as incubating the first enzyme and the first substrate; and generate reaction products, claim 1) (paragraph [0123]). McKeown et al. teach that the method further comprises the step of quantifying the amount of the polymer or cleaved fragments present after cleavage (interpreted as determining the relative abundance of the first substrate, claim 1) (paragraph [0015]). McKeown et al. teach that the precise pattern of the mass spectrum will depend on the relative amounts of the individual isotopes (interpreted as determining the relative abundance of the first substrate, claim 1) (paragraph [0045]).
McKeown et al. do not specifically exemplify lanthanide-chelator complex (instant claim 1, in part); or lanthanides as recited in instant claim 2 (instant claim 2); or chelators as recited in instant claim 3 (instant claim 3); or lanthanide and chelator (instant claim 4, in part); or about 1 microliter or less (instant claim 13); or DOTA (instant claim 28).
Regarding claims 1 (in part), 2, 3, 4 (in part), 13 and 28, Tenorio-Daussat et al. teach a method of peptide derivatization with lanthanide labels including holmium, lutetium, and thulium, followed by nano high performance liquid chromatography (nano-HPLC) separation with UV detection, and the use of matrix-assisted laser desorption ionization-mass spectrometry (MALDI-MS) to confirm the derivatization and to identify the derivatized peptides, wherein peptides were labeled with three different lanthanide metals using a bifunctional DOTA-based (1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid) reagent (interpreted as a DOTA-derivative), wherein the results demonstrate that the derivatization reaction using the chelating reagent DOTA-NHS-ester was effective for single peptide and peptide mixtures (corresponding to lanthanide; lutetium, holmium, and thulium; barcode; generating mass spectrum; identifying lanthanide ions; DOTA-derivative; lanthanides are different and the chelators are the same; MALDI MS; and do not disrupt biological activity, claims 1-4) (Abstract). Tenorio-Daussat et al. teach that quantification methods have been developed to enable large scale protein analysis and the investigation of relative protein expression by applying radioactive isotopes, fluorescent tags and light/heavy stable isotopes in protein labeling, wherein techniques include SILAC, ICAT, ICPL and isobaric labeling have been widely used to compare protein abundance levels, allowing for the relative quantification of a single protein in differently labeled samples, such that by spiking unlabeled samples with a known concentration of isotopically labeled synthetic peptides was used with success as for absolute peptide quantification (pg. 238, col 1, last partial paragraph; and pg. 238, col 2, first partial paragraph). Tenorio-Daussat et al. teach that an advantage of employing metals, especially lanthanides for peptide and protein quantification is that in addition to conventional LC-MS, LC-ICPMS can be employed for specific metal detection and quantification (pg. 238, col 2, first full paragraph). Tenorio-Daussat et al. teach chelating the DOTA-NHS labeled peptides with the lanthanide(III) chloride hexahydrate salts of holmium, lutetium and thulium stock solutions (corresponding to contacting a first lanthanide-chelator complex to a first solution; and a second lanthanide chelator complex with a second solution; and creating barcoded solutions; and DOTA, claims 1, 2 and 28) (pg. 239, col 1, last partial paragraph). Tenorio-Daussat et al. teach derivatization and lanthanide complexation was observed by MALDI-MS for all four peptides T1, S34, S35, and S36 investigated in the study, wherein the presence of the three peptides, T1, S34, and S36, each labeled with Lu, Tm, and Ho, was confirmed by MALD-MS/MS, such that the following experiments were realized with a mixture of only these three peptides (Figure 1) (interpreted as mixing the first and second barcoded solution; an enzyme substrate; and tracking the condition of one or more mixtures), wherein peaks for S36 and T1 peptides are overlapped in the chromatograph (Figure 1) which was confirmed by m/z values obtained by MALDI-MS, and wherein retention times for Tm-labeled S36 peptide (Figure 2a) is close to that of Lu-labeled T1 peptide (Figure 2b), such that Figures 1 and 2 are shown below:

    PNG
    media_image2.png
    414
    552
    media_image2.png
    Greyscale
            
    PNG
    media_image3.png
    400
    433
    media_image3.png
    Greyscale

                                                  Figure 1                                                                       Figure 2
(corresponding to a first and second lanthanide-chelator complex; mixtures of barcoded solutions; determining a ratio of the first lanthanide ions to the second lanthanide ions; relative composition; determining a ratio of the first barcoded solution and the second barcodes solution in each of the two or more mixtures formed in step (c); and comprise different ratios of first solution and second solution as different amounts of peptide-chelated-Ln, claims 1 and 4) (corresponding to determining the ratio of lanthanide ions; and inherently including substrates) (pg. 240, col 1; pg. 240, col 1, Figure 1; and pg. 240, col 2, Figure 2). Tenorio-Daussat et al. teach that a peptide mixture of Cytochrome C (Cyt C) digest labeled with thulium (interpreted as a first and second lanthanide-chelator complex) was analyzed, wherein Figure 4 shows the optimized HPLC separation of Cyt C derivatized with NHS DOTA followed by complexation with Tm, such that tryptic digestion of Cyt C results in 10 peptides were observed in MS and UV (corresponding to a mixture of a first lanthanide-chelator complex; a second lanthanide-chelator complex; a mixture of a first barcode solution and a second barcode solution; incubating with a first enzyme; first and second substrate; relative composition; generating a mass spectrum; DOTA, and where Fig. 4 shows determining a ratio of the barcoded solutions formed in step (c), and a ratio of the first lanthanide ions to second lanthanide ions, claim 1) (claims 1, 3 and 28) (pg. 240, col 1, last partial paragraph; pg. 240, col 2, first partial paragraph; and pg. 241, Figure 4). Tenorio-Daussat et al. teach that analytical separation was carried out using an Aclaim PepMap 100 C18 separation column (5 mm 75mm, 150mm), and that the mixture of the four standard peptides (T1, S34, S35, and S36) was separated and spotted onto a MALDI target (interpreted as a first substrate) using a U3000 nano-HPLC system directly coupled to a Probot microfaction collector, and performed as following a previously published protocol by Gregorius et al. (corresponding to a first substrate) (pg. 239, col 2, first and second full paragraphs), wherein for comparison of signal intensities of single peptide 1 microliter aliquots were spotted and digest solutions spotted at 1 microliter as evidenced by Gregorius et al. (corresponding to a volume of a mixture of about 1 microliter, claim 13)  (pg. 3280, col 2, last partial paragraph; and pg. 3281, col 1, first partial paragraph).
 “It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using lanthanide complexes to label proteins and peptides as exemplified by Tenorio-Daussat et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing differentially labeled polymers by mass spectrometry as disclosed by McKeown et al. to include lanthanide metals complexed with metal chelating agents including DOTA as taught by Tenorio-Daussat et al. with a reasonable expectation of success in differentially labeling polymers for mass spectrometric analysis including for absolute peptide quantification; in the detection of specific metals for quantifying proteins and/or peptides by LC-MS and LC-ICPMS; in identifying the substrates of enzymes, their cleavage sites, and enzyme substrate specificity; and/or in tracking differentially labelled polymers. One of ordinary skill in the art would have a reasonable expectation of success because McKeown teaches the analysis of polymers such as peptides that are differentially labeled with isotopes, fragmented through enzymatic digestion, and analyzed by mass spectrometry for analyzing the cleavage of proteins and/or for determining substrate specificity for enzymes; while Tenorio-Daussat teaches that complexes with metal chelating agents such as lanthanides chelated to DTPA or DOTA provide a new labeling approach for peptides and proteins as compared to radioactive isotopic labeling, fluorescent tags, and light/heavy stable isotopes including techniques such as SILAC, ICAT, ICPL and isobaric labeling, wherein peptides or proteins can be identified by enzymatic digestion and labeling with lanthanide-chelates, which provide advantages such as high ionization efficiency and low background signals resulting in high sensitivity, wherein analysis can be conducted by conventional LC-MS methods, LC-ICPMS, HPLC-MALDI MS, HPLC-ICPMS, FIA-ICPMS, HPLC and UV methods for specific metal detection and quantification.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.	

Response to Arguments
Applicant’s arguments filed February 25, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the Office Action mailed 12-29-2021 appears to suggest that McKeown does not need to determine the relative abundance of the first enzyme and/or the first substrate...formed in step (c) “based on the ratio of the first lanthanide ions to the second lanthanide ions in the mass spectrum” since McKeown teach analysis is performed both before and after the enzymatic reaction (Applicant Remarks, pg. 9, first full paragraph); and (b) the instant claims require that both the first enzyme and the first substrate be labeled with a first lanthanide-chelator complex and a second lanthanide-chelator complex, as opposed to only labeling the proteins or peptides that the enzyme acts upon in McKeown, and Tenorio-Daussat does not involve enzymes or enzymatic reactions (Applicant Remarks, pg. 9, second full paragraph). 
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that the Office Action mailed 12-29-2021 appears to suggest that McKeown does not need to determine the relative abundance of the first enzyme and/or the first substrate...formed in step (c) “based on the ratio of the first lanthanide ions to the second lanthanide ions in the mass spectrum” since McKeown teach analysis is performed both before and after the enzymatic reaction, is unclear. It is unclear to the Examiner what Applicant believes is not taught by the combined references of McKeown and Tenorio-Daussat. Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons of record.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that McKeown and Tenorio-Daussat do not teach labeling both the first enzyme and the first substrate with a first lanthanide-chelator complex and a second lanthanide-chelator complex as required by instant claim 1, as opposed to only labeling the proteins or peptides that the enzyme acts upon in McKeown, is not found persuasive. As an initial matter, step (a) recites “labeling a first solution”; and step (b) recites “labeling a second solution”, such that neither “the first enzyme” or the “first substrate” is labeled. Moreover, step (g) recites “determining the relative abundance of the first enzyme and/or the first substrate in each of the at least two of the two or more mixtures formed in step (c)”. Thus, instant claim 1 does not recite labeling of the first enzyme and the first substrate with a first lanthanide-chelator complex and labeling a first substrate with a second lanthanide-chelator complex, respectively. McKeown et al. teach: 
the precise pattern of the mass spectrum will depend on the relative amounts of the individual isotopes (interpreted as determining the relative abundance of the first substrate);

a method comprising: 
	(i)	providing a library comprising two or more polymers labeled as described in claim 1 (e.g., providing a sample of polymer labeled at a position on one side of a potential cleavage site with a first isotopic label and the opposite side of the potential cleavage site with a second isotopic label); wherein substrates can be prepared as single compounds or as large libraries; and wherein a suitable sample can comprise a mixture of unlabeled, singly-labeled or doubly-labeled polymer molecules (interpreted as labeling a first solution comprising a first substrate to form a first barcoded solution); 
(ii)  incubating the library of polymers under conditions suitable for cleavage including incubation with an enzyme (interpreted as labeling a second solution comprising a first enzyme; and incubating the two or more mixtures under one or more conditions for the first enzyme to carry out the enzymatic reaction); and 
	(iii)  analyzing the masses of any cleaved fragments by mass spectrometry, wherein the precise pattern of the mass spectrum will depend upon the relative amounts of the individual isotopes.

that mass spectra are run before and after enzymatic cleavage including cleavage with trypsin (interpreted as analyzing the mixture before and after the enzymatic reaction). 

Tenorio-Daussat et al. teach: 
protein identification as well as relative or absolute quantification of a given protein (interpreted as determining the relative abundance of a first substrate); 

chelating the DOTA-NHS labeled peptides with the lanthanide(III) chloride hexahydrate salts of holmium, lutetium and thulium stock solutions (corresponding to contacting a first lanthanide-chelator complex to a first solution; and a second lanthanide chelator complex with a second solution; and creating barcoded solutions); and 

determining relative abundance of Lanthanide-DOTA labels and lanthanide-chelator complexes using nano-HPLC with UV detection, FIA-ICPMS and HPLC-MALDI-MS; as well as, HPLC separation of Cyt C derivatized with NHS DOTA; Cyt C derivatized with Tm-DOTA NHS and complexed with Tm; and the analysis of tryptic digested Cyt C labeled with Tm-DOTA-NHS ester into ten peptides (See, for example; pg. 241, Figures 3 and 4) (interpreted as determining the relative abundance; labeling a first solution comprising a first enzyme; labeling a second solution comprising a first substrate; mixing the barcoded solutions; incubating; carrying out an enzymatic reaction; and enzymatic reaction generates one or more reaction products). 

Thus, the combined references teach all of the limitations of the claims.



(3)	The rejection of claims 1-4, 13, 15, 27 and 28 is maintained under 35 U.S.C. 103 as being unpatentable over Steinkamp et al. (Analytica Chimica Acta, 2004, 526, 27-34) in view of Tenorio-Daussat et al. (Microchemical Journal, epub August 2014, 118, 238-241; of record) as evidenced by Nicolescu (Intech, 2017, 23-78).
Regarding claims 1 (in part), 2-4, 13 and 27, Steinkamp et al. teach that 2,6,-pyridie-dicarboxylic acid (PDC) and its derivatives as a new sensitizer system for enzyme-amplified lanthanide luminescence (EALL), a detection scheme for bioassays, which combines the enzymatic amplification with time-resolved luminescence measurements of lanthanide chelates (interpreted as lanthanide-chelator complexes), wherein various PDC esters have been synthesized as esterase substrates (interpreting PDC esters as substrates; and DOTA derivatives) that are cleaved to PDC in the presence of the enzyme (interpreted as an enzyme and substrate), such that PDC forms luminescent complexes with Tb(III) or Eu(III) (interpreting lanthanide-PDC as a second lanthanide-chelator complex comprising a first substrate; and a second lanthanide chelated by a second chelator; interpreting Tb(III), Eu(III), Sm(III) and Dy(III) as lanthanide ions that are different, and Eu153 and Tb159); and that the evaluation of the reaction is used for the selective and sensitive detection of esterases, wherein the major advantage of the tridentate PDC ligand is the possibility to perform all steps of the assay within or close to the physiological pH range (interpreted as lanthanide-chelator complexes; enzymes; enzyme substrates; lanthanide ions; chelators; lanthanides that are different; and Tb159 and Eu153) (Abstract, lines 1-3 and 8-10). Steinkamp et al. teach that solutions of terbium trichloride, europium trichloride, dysprosium trichloride, samarium trichloride, cesium chloride, and yttrium trichloride were prepared (10-2 mol/L), such that for the optimization of the lanthanide ion concentration on microplates, bis tris propane buffer (10-2 mol/L) was given onto the plate and PDC solution was added, then lanthanide ion solutions with concentrations of 3x10-3, 6x10-4, 3x10-4, and 10-4 mol/L were pipetted into wells of the plate and the luminescence intensity was read out (interpreted as first and second lanthanide ions; a first barcodes solution; a second barcode solution comprising enzyme substrate; lanthanides are different and chelator is the same; PDC encompassing a DOTA derivative; and mixtures of about 1 microliter or less, claims 1-4 and 13) (pg. 29, col 2, last full paragraph and last partial paragraph; and pg. 30, col 1, first partial paragraph). Steinkamp et al. teach that the data were obtained using an older generation filter-based microplate reader and that the limits of detection could possibly be improved with state-of-the-art instrumentation (pg. 32, col 2; first partial paragraph). Steinkamp et al. teach that on four microplates, lanthanide(III)-PDC complex (interpreted as lanthanides-chelated by chelators, lanthanide-chelator complexes, and a DOTA derivative) with optimized lanthanide to ligand ratio (interpreted as determining a ratio of first lanthanide ions to second lanthanide ions) was given and buffered at the optimal pH value, and the fluorescence intensity of those plates was measured at wavelengths for Tb(III) filled wells, Eu(III), Dy(III) and for Sm(III) wells (interpreted as a first barcoded solution; a second barcoded solution; determining a ratio of a first barcoded solution and a second barcoded solution; DOTA derivative; lanthanides are different and chelators are the same; Tb, Eu, Dy and Sm; and serving as internal standards, claims 1-4 and 27) (pg. 30, col 1; third full paragraph, lines 1-3). Steinkamp et al. teach that eight microplates were prepared for every PDC ester/Tb(III) and PDC ester/Eu(III) combination (including esters PDCME, PDCEE, PDCPE, PDCIPE and PDCBE), such that each ester was pipetted into each well of the microplates and; subsequently, each well was treated with esterase solution at concentrations 1, 0.3, 0.1, 0.03, 0.001, 3 x 10-3, 10-3, 3 x 10-4, 10-4, 3 x 10-5, and 10-5 /mL into one column each; and each well of the first of eight plates was treated with lanthanide solution, and the fluorescence intensity measured directly; while the other seven plates were allowed to stand for 5, 15, 30, 45, 60, 90 and 120 minutes, respectively, before the lanthanide solutions were given onto the plate, and the plate was read out (interpreting PDC esters as enzyme substrates that form a second barcoded solution upon addition of the Ln(III); interpreting PDC esters/Tb(III) or Eu(III) combinations as first and second lanthanide-chelator complexes; interpreting esterase as a first enzyme; interpreting treatment of the PDC esters/Ln(III) with esterase as forming a first barcoded solution including a first solution comprising a first enzyme and a first lanthanide-chelator complex, and as mixing the first barcoded with a second barcoded solution to form two or more mixtures, claim 1) (pg. 30, col 2, third full paragraph). Steinkamp et al. teach that for the first of the eight plates, 50 microliters of lanthanide solution (interpreted as a first lanthanide, a second lanthanide, and lanthanides are different) was added into each well immediately and the fluorescence intensity of the plate was measured directly; and that the other seven plates were allowed to stand for 5, 15, 30, 45, 60, 90 and 120 minutes respectively, before the lanthanide solution was given onto the plate and the plate was read out (interpreted as a first lanthanide; a second lanthanide; first and second lanthanide-chelator complexes; a first barcoded solution; a second barcoded solution; contacting a complex with a solution; lanthanides are different; mixing the barcoded solutions together; two or more mixtures comprise different ratios of the first and second barcoded solutions; first barcoded solution comprising the first enzyme; second barcoded solution comprising a first substrate; lanthanides-chelated by a chelator; incubating; and determining a ratio of the first barcoded solution to a second barcoded solution in each of the mixtures formed in step (c), based on the ratio of first lanthanide ions and second lanthanide ions in each mixture, claims 1 and 4) (pg. 30, col 2; second full paragraph, lines 15-24). Steinkamp et al. teach in Figure 2, the optimization of the lanthanide concentration, wherein the optimum lanthanide concentration for the Tb(III)-PDC system is 3x10-4 mol/L (interpreted as determining a ratio of a first barcoded solution and a second barcoded solution in each of the mixtures formed in step (c), claim 1) (pg. 31, col 2, first full paragraph; and Figure 2). Steinkamp et al. teach in Scheme 2, the enzymatic cleavage of PDC esters and subsequent complexation with Ln(III) ions including Tb(III), Eu(III), Dy(III) complexation (interpreted as a first lanthanide-chelator complex comprising a first enzyme) (pg. 32, col 2; last partial paragraph, lines 23-31). Steinkamp et al. teach that future work may be directed to the development of assay applications and to the further expansion of the system to other groups of enzymes (pg. 34, col 2, second full paragraph).
Steinkamp et al. do not teach generating a mass spectrum of the two or more mixtures; or identifying lanthanide ions in the mass spectrum of each of the two mixtures (instant claim 1, in part); or one of the mass spectroscopy techniques as listed in claim 15 (instant claim 15); or DOTA (instant claim 28).
Regarding claims 1 (in part), 15 and 28, Tenorio-Daussat et al. teach a method of peptide derivatization with lanthanide labels including holmium, lutetium, and thulium, followed by nano high performance liquid chromatography (nano-HPLC) separation with UV detection, and the use of matrix-assisted laser desorption ionization-mass spectrometry (MALDI-MS) to confirm the derivatization and to identify the derivatized peptides, wherein peptides were labeled with three different lanthanide metals using a bifunctional DOTA-based (1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid) reagent (interpreted as a DOTA-derivative), wherein the results demonstrate that the derivatization reaction using the chelating reagent DOTA-NHS-ester was effective for single peptide and peptide mixtures (corresponding to lanthanide; lutetium, holmium, and thulium; barcode; generating mass spectrum; identifying lanthanide ions; DOTA-derivative; lanthanides are different and the chelators are the same; MALDI MS; and do not disrupt biological activity, claims 1 and 4) (Abstract). Tenorio-Daussat et al. teach that an advantage of employing metals, especially lanthanides for peptide and protein quantification is that in addition to conventional LC-MS, LC-ICPMS can be employed for specific metal detection and quantification (pg. 238, col 2, first full paragraph). Tenorio-Daussat et al. teach chelating the DOTA-NHS labeled peptides with the lanthanide(III) chloride hexahydrate salts of holmium, lutetium and thulium stock solutions (corresponding to contacting a first lanthanide-chelator complex to a first solution; a second lanthanide chelator complex with a second solution; different lanthanides; and DOTA, claims 1-4) (pg. 239, col 1, last partial paragraph). Tenorio-Daussat et al. teach derivatization and lanthanide complexation was observed by MALDI-MS for all four peptides T1, S34, S35, and S36 investigated in the study, wherein the presence of the three peptides, T1, S34, and S36, each labeled with Lu, Tm, and Ho, was confirmed by MALD-MS/MS (interpreted as MALDI-MS), such that the following experiments were realized with a mixture of only these three peptides (Figure 1) (interpreted as generating a mass spectrum of each of the at least two mixtures, and identifying the lanthanide ions by MS), wherein peaks for S36 and T1 peptides are overlapped in the chromatograph (Figure 1) which was confirmed by m/z values obtained by MALDI-MS, and wherein retention times for Tm-labeled S36 peptide (Figure 2a) is close to that of Lu-labeled T1 peptide (Figure 2b), such that Figures 1 and 2 are shown below:

    PNG
    media_image2.png
    414
    552
    media_image2.png
    Greyscale
            
    PNG
    media_image3.png
    400
    433
    media_image3.png
    Greyscale

                                                  Figure 1                                                                       Figure 2
(corresponding to interpreted as generating a mass spectrum of each of the at least two mixtures, identifying the lanthanide ions by MS; MALDI-MS; and determining the ratio of the barcoded solutions in each of the two or more mixtures, claims 1 and 15) (corresponding to determining the ratio of lanthanide ions; and inherently including substrates) (pg. 240, col 1; pg. 240, col 1, Figure 1; and pg. 240, col 2, Figure 2). Tenorio-Daussat et al. teach that a peptide mixture of Cytochrome C (Cyt C) digest labeled with thulium (interpreted as a first and second lanthanide-chelator complex) was analyzed, wherein Figure 4 shows the optimized HPLC separation of Cyt C derivatized with NHS DOTA followed by complexation with Tm, such that tryptic digestion of Cyt C results in 10 peptides were observed in MS and UV (corresponding to at least two mixtures of a first barcode solution and a second barcode solution; and where Fig. 4 shows determining a ratio of the barcoded solutions formed in step (c); and a ratio of the first lanthanide ions to second lanthanide ions, claim 1) (pg. 240, col 1, last partial paragraph; pg. 240, col 2, first partial paragraph; and pg. 241, Figure 4). Tenorio-Daussat et al. teach that analytical separation was carried out using an Aclaim PepMap 100 C18 separation column (5 mm, 75mm, and 150mm), and that the mixture of the four standard peptides (T1, S34, S35, and S36) was separated and spotted onto a MALDI target using a U3000 nano-HPLC system directly coupled to a Probot microfaction collector, and performed as following a previously published protocol by Gregorius et al. (corresponding to a determining a ratio of at least two mixtures of a first barcoded solution and a second barcoded solution; mass spectrometry; and MALDI-MS, claims 1 and 15) (pg. 239, col 2, first and second full paragraphs). Tenorio-Daussat et al. teach the used of nano-LC-MALDI TOF MS for the analysis of peptides labeled with lanthanides with a future aim is to develop new peptide and protein quantification strategies based on metal labeling (pg. 240, col 2; last full paragraph, lines 9-12), wherein it is known that signal peak intensity in a mass spectrum directly reflects ionic species abundance with the respective m/z ratio; and the percent intensity assigned to each signal relative to the base peak represents the relative percent abundance of each ion fragment as evidenced by Nicolescu (interpreted as linear correlation between abundance of first enzyme and/or substrate and intensity) (pg. 30, third full paragraph; and pg. 32, first full paragraph).
 “It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using nano-HPLC and MALD-TOF-MS to identify peptides derivatized with lanthanide labels as exemplified by Tenorio-Daussat et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the time-resolved method of detecting luminescent complexes using an older generation filter-based microplate reader for lanthanide detection as disclosed by Steinkamp et al. to include nano-HPLC separation with UV detection and MALDI-TOF-MS for the optimization and identification of peptides derivatized with lanthanide labels as taught by Tenorio-Daussat et al. with a reasonable expectation of success in improving the detection and identification of lanthanides-chelator complexes; in using nano-HPLC and mass spectrometry to optimize lanthanide to ligand ratios; and/or in detecting the reactivity of enzymes including enzyme-catalyzed cleavage. One of ordinary skill in the art would have a reasonable expectation of success because Steinkamp teaches optimizing enzyme assays and immunoassays through improvements in detection selectivity and sensitivity including complexing different lanthanide ions with different PDC esters, followed by analysis of esterase reactivity using an older generation filter-based microplate reader for lanthanide detection; and that the limits of detection can be improved with state-of-the-art instrumentation; while Tenorio-Daussat et al. teach enzymatically digested proteins, peptide mixtures labeled with lanthanide-DOTA-NHS-ester; and the use of nano-LC-MALDI TOF MS for the analysis of peptides labeled with lanthanides.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.	

Response to Arguments
Applicant’s arguments filed February 25, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant is unclear as to the identity of the first lanthanide-chelator complex and the second lanthanide-chelator complex; however, Applicant has amended claim 1 to recite “wherein the abundance of the first enzyme and the first substrate linearly correlates to the intensity of the first lanthanide-chelator complex and the second lanthanide-chelator complex”, which is not taught by the combined references (Applicant Remarks, pg. 10, first full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that the term “intensity” is unclear; that none of the references has to teach each and every claim limitation; and wherein MPEP 2112.01(II) indicates that products of identical chemical composition cannot have mutually exclusive properties. Moreover, the courts have held that rearrangement of steps is obvious in the absence of unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Applicant’s assertion that the combined references do not teach “wherein the abundance of the first enzyme and the first substrate linearly correlates to the intensity of the first lanthanide-chelator complex and the second lanthanide-chelator complex”, is not found persuasive. Steinkamp et al. teach that: 
eight microplates were prepared for every PDC ester/Tb(III) and PDC ester/Eu(III) combination (including esters PDCME, PDCEE, PDCPE, PDCIPE and PDCBE), such that each ester was pipetted into each well of the microplates and; subsequently, each well was treated with esterase solution at concentrations 1, 0.3, 0.1, 0.03, 0.001, 3 x 10-3, 10-3, 3 x 10-4, 10-4, 3 x 10-5, and 10-5 /mL into one column each; and each well of the first of eight plates was treated with lanthanide solution, and the fluorescence intensity measured directly; while the other seven plates were allowed to stand 5, 15, 30, 45, 60, 90 and 120 minutes, respectively, before the lanthanide solutions were given onto the plate, and the plate was read out (interpreting PDC esters as enzyme substrates that form lanthanide-chelator complexes, as well as, a second barcoded solution upon addition of the Ln(III); interpreting PDC esters/Tb(III) or Eu(III) combinations as first and second lanthanide-chelator complexes; interpreting esterase as a first enzyme; interpreting treatment of the PDC esters/Ln(III) with esterase as forming a first barcoded solution including a first solution comprising a first enzyme and a first lanthanide-chelator complex; and mixing the first barcoded with a second barcoded solution to form two or more mixtures).

Tenorio-Daussat et al. teach: 
protein identification as well as relative or absolute quantification of a given protein (interpreted as determining the relative abundance of a first substrate; and encompassing a linear correlation between intensity and abundance); 

chelating the DOTA-NHS labeled peptides with the lanthanide(III) chloride hexahydrate salts of holmium, lutetium and thulium stock solutions (corresponding to contacting a first lanthanide-chelator complex to a first solution; and a second lanthanide chelator complex with a second solution; and creating barcoded solutions); 

a mixture of four standard peptides (T1, S34, S35, and S36) were separated, spotted, and analyzed by MALDI and U3000 nano-HPLC system, such that the Ln-DOTA labeled peptides were detected, wherein it is known that signal peak intensity in a mass spectrum directly reflects ionic species abundance with the respective m/z ratio; and the percent intensity assigned to each signal relative to the base peak represents the relative percent abundance of each ion fragment as evidenced by Nicolescu (interpreted as a mixture comprising a first barcoded solution comprising a first enzyme; a second barcoded solution comprising a first substrate; and encompassing abundance is correlated with intensity including as shown on pg. 240, Figures 1 and 2); and 

determining relative abundance of Lanthanide-DOTA labels and lanthanide-chelator complexes using nano-HPLC with UV detection, FIA-ICPMS and HPLC-MALDI-MS; as well as, HPLC separation of Cyt C derivatized with NHS DOTA; Cyt C derivatized with Tm-DOTA NHS and complexed with Tm; and the analysis of tryptic digested Cyt C labeled with Tm-DOTA-NHS ester into ten peptides (See, for example; pg. 241, Figures 3 and 4) (interpreted as determining the relative abundance; labeling a first solution comprising a first enzyme; labeling a second solution comprising a first substrate; mixing the barcoded solutions; incubating; carrying out an enzymatic reaction; enzymatic reaction generates one or more reaction products; encompassing abundance is correlated with intensity). 

Thus, the combined references teach all of the limitations of the claims. Assuming arguendo that the combined references of Steinkamp et al. and Tenorio-Daussat et al. do not specifically exemplify labeling a first solution comprising a first enzyme and labeling a second solution comprising a first substrate, and mixing the first barcoded solution and the second barcoded solution together to form two or more mixtures, it is noted in MPEP 2144.04(IV)(C) (citing In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Steinkamp et al. and Tenorio-Daussat et al. teach all the steps of the claimed process (e.g., mixing a solution comprising a first substrate, a first lanthanide-chelator complex, and a second lanthanide-chelator complex with a solution comprising a first enzyme, wherein the process is suggested by the instant as-filed Specification (See; paragraph [0062]). It is noted that the order of steps will result in the enzyme reacting with the substrate in the presence of first lanthanide-chelator complex and a second lanthanide-chelator complex, such that the lanthanide ions can be identified and the relative abundance of the enzyme and/or the substrate determined using the methods of Steinkamp et al. and Tenorio-Daussat et al. including by mass spectrometry. Accordingly, absent evidence of new or unexpected results stemming from the particularly recited order of steps, the claimed methods would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 



	It is noted that the instant as-filed Specification recites only one specific chelator (e.g., DOTA-NH); and teaches several properties that a chelator should possess; however, no other chelators appear to be specifically named, and/or used in the working examples. The Examiner suggests that Applicant amend claim 1 to recite the specific DOTA chelator; as well as, amending claim 1 to recite and describe a method to tracking reaction conditions in solutions during combinatorial synthesis.

Conclusion
Claims 1-4, 13, 15, 27 and 28 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639